Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered March 18, *3482002, which granted the application of petitioner-respondent Theresa Havell for an order changing the names of her infant children, unanimously affirmed, with costs.
The record establishes to the satisfaction of this Court that the requirements of Civil Rights Law § 63 have been met: the petition is true; there is no reasonable objection to the change of name proposed; and the interests of the infants will be substantially promoted by the change. It is well documented that appellant Aftab Islam committed a brutal assault against his former wife, to which three of the minors were witness. Appellant has no absolute right to perpetuate his name in his children, whereas the welfare of the children will be substantially promoted by dissociation from the “shame and disgrace of [their] father’s crime” (Matter of Yessner, 61 Misc 2d 174, 176 [1969]). The children’s two older siblings have changed their surnames from Islam to McNerney and, as a result of this order, all of the family’s six children now bear the same last name, thus eliminating the potential for confusion or ridicule (Matter of Learn v Haskell, 194 AD2d 859, 860 [1993]). Concur — Mazzarelli, J.P., Sullivan, Lerner, Friedman and Gonzalez, JJ.